COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ryan Stephon Harrison v. The State of Texas

Appellate case number:   01-20-00093-CR

Trial court case number: 1617692

Trial court:             177th District Court of Harris County

       The appellant, Ryan Stephon Harrison, has moved for rehearing. The court hereby DENIES
the appellant’s motion for rehearing.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Justices Kelly, Goodman, and Countiss.

Date: January 28, 2021